Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
  	The amendment filed 11/30/2021 is acknowledged and has been entered.  
Applicant's response, filed 11/30/2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Note: The examiner of record has changed.


Priority
The present application was filed on 06/22/2018. Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No.  PCT/EP2016/081252, filed 12/15/2016.  Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s).   PCT/EP2015/081060 filed on 12/22/2015. As such, the effective filing date of claims 1-5, 8-12, and 31 is 22 December 2015.


Information Disclosure Statement
The Information Disclosure Statement(s) filed on 06/22/2018 and 0622/2020 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered in full. Although the IDS(s) filed have been previously considered, as the examiner of record has changed, the IDS(s) have been reconsidered in full. A signed copy of list of references cited from the/each IDS has been previously included.

Claim Status
Claim(s) 1-31 is/are currently pending 
Claim(s) 6-7 and 13-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse as noted in the Action filed on 08/03/2020. 
Claim(s) 1, 5, 11, 12 indicate that they have been amended. However, it is noted that only claim 1 designates amended text as marked. Claims 5, 11, 12, although indicate “(Currently Amended)”, the claim text does not appear to contain any marked amendments. 
Claim 31 is new.
Claims 1-5, 8-12, and 31 are currently under examination herein.

Objections to Specification
The Specification is/are objected to because of the following informalities: 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 11 recites the limitation "surface of the test zone comprise a quantity of fragmented and isolated cell membranes from 10 to 500 μg of fragmented and isolated cell membranes". 
Claim 12 recites the limitation "surface of the control zone comprise a quantity of fragmented and isolated Torpedo electrocyte membranes associated with a tagged ligand of the nicotinic acetylcholine receptor from 10 to 500 μg of fragmented and isolated Torpedo electrocyte membranes". 
The instant recitations, recite a quantity in μg comprised in the test zone and control zone. In contrast, the instant disclosure discloses concentrations in μg/mL, which correspond to the concentration of the membrane fragments (per mL or in liquid suspension form): 
[0075] In the present, the test zone (3a) may comprise a quantity of fragmented and isolated cell membranes, for example Torpedo electric cells membranes, with a total protein concentration ranging from 10 to 500 μg/mL.
[0076] In other words, the fragmented and isolated cell membranes comprising ion-channel-linked receptor and/or a voltage gated ion-channel in the test zone (3a) may be fixed and concentrated onto the narrow test zone (3a) from a stock solution comprising fragmented and isolated cell membranes in a concentration ranging from 10 to 500 μg/mL total protein.

[0077] In the present, the test control zone (3b) may comprise a quantity of fragmented and isolated cell membranes comprising ion-channel-linked receptor and/or a voltage gated ion-channel associated with a tagged ligand from 10 to 500 μg/mL of total protein. In other words, the fragmented and isolated cell membranes comprising ion-channel-linked receptor and/or a voltage gated ion-channel associated with a tagged ligand in the control zone (3b) may be fixed and concentrated in the narrow control zone (3b) from a stock solution comprising fragmented and isolated cell membranes in a concentration from 10 to 500 μg/mL total protein

[0078] In the present, the control zone (3b′) may comprise a quantity of a tagged ligand of the ion-channel-linked receptor and/or a voltage gated ion-channel from 10 to 500 μg/mL.

(emphasis added)

These disclosures and the instant claim recitations would appear to create an incongruence between the claimed limitations and the specification. The instant disclosure provides disclosures of concentrations in μg/mL, whereas the instant claims recite a quantity in μg. In order to remedy the incongruence, if Applicant intended to claim concentration of membrane fragments in solution, Applicant may amend the claim limitations to reflect the supported concentrations of the membranes in μg/mL, as disclosed; or perhaps, if Applicant intends to claim a quantity of membrane fragments in μg, an amendment to the Specification and/or a Divisional may be optionally elected. 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. The instant specification is objected to for containing hyperlinks in paras. [0006] and [0214].
Applicant is required to delete the embedded hyperlinks and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Objections
Claim(s) 3, 8, 10-12 is/are objected to because of the following informalities: 
Claim 3 recites “claim 1 wherein” which should apparently include a comma between “claim 1” and “wherein” in line 1.


Claim 8 recites “nicotinic acetylcholine receptor channel” which should apparently read -- nicotinic acetylcholine receptor--.  Claim 8 recites “The device according to claim 1, wherein the ion-channel linked receptor is selected from the group consisting of a ligand gated receptor channel, a nicotinic acetylcholine receptor channel…”, however in the instant disclosures, at claim 8 the claim recited “The device according to claim 1, wherein the ion-channel-linked receptor is selected from the group comprising ligand gated receptor channels preferably nicotinic acetylcholine receptor…” (emphasis added). In addition there is no other disclosure of a “nicotinic acetylcholine receptor channel” as instantly recited. 
Claim 10 recites “torpedo” and “nicotinic” which should apparently include an inserted “a” before “nicotinic” and “torpedo.”
Claims 11 and 12 recite “comprise” in line 2 which should apparently read “comprises.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-5, 8-12, and 31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "an enzyme coupled to a molecule which binds
to a tagged ligand" in lines 6-7. This recitation renders the claim indefinite, as recited, it is unclear what element of the conjugate, the enzyme or the molecule, bind to which element of the “tagged ligand,” in other words the recitations, as claimed, don’t clarify if it is the enzyme which binds to the tag, the molecule that binds to the tag, the molecule that binds to the ligand, or the enzyme which binds to the ligand. Although the specification discloses that “the ligand of an ion-channel-linked receptor and/or a voltage gated ion-channel may be tagged with any tag adapted and known from one in the art. It may be for example a tag selected from the group comprising biotin, fluorescent dyes for example rhodopsine, alexa-Fluor, nanogold coated ligands, carbon-black coated ligands, or a fluorescent ligand. In the present a conjugate molecule which bind to a tagged ligand may be any molecule know from one in the art to bind a tagged ligand.” ([0057]), these disclosures do not further clarify the recitations as claimed. 
Furthermore, the specification discloses that “In the present a molecule that binds to a tagged ligand of an ion-channel-linked receptor and/or a voltage gated ion-channel may be a nanogold coated molecule, a carbon-black coated molecule or a fluorescent ligand.” ([0060]). These disclosures would appear to comprise that the “enzyme coupled to a molecule which binds to a tagged ligand” would comprise an enzyme coupled to a molecule, where the molecule “may be a nanogold coated molecule, a carbon-black coated molecule or a fluorescent ligand” which would then bind to the “tagged ligand.” These disclosures make the recitations further unclear, as it is not clear if for example the molecule is a “nanogold coated molecule” what element of a “nanogold coated molecule” would bind to what element of the “tagged ligand.”
Perhaps Applicant intends that the conjugate comprises -- an enzyme coupled to a molecule, wherein the molecule is capable of binding to a tag, wherein the tag is part of a tagged ligand, wherein the ligand is a ligand of the ion channel…-- or another claim construction which clarifies the intended binding sequence. 

Claim 1 similarly recites the limitation "an enzyme coupled to a molecule which binds to an antibody directed against the neurotoxin binding site of the ion channel-linked receptor" in lines 9-10. This recitation renders the claim indefinite, it is unclear what element of the conjugate, enzyme or molecule, bind to the antibody, in other words the recitations, as claimed, don’t clarify if it is the enzyme which binds to the antibody, or if it is the molecule that binds to the antibody. As recited it is further unclear, regardless of whether the antibody binds to the enzyme or the molecule, how a bound antibody would still be free to bind to “the neurotoxin binding site of the ion channel-linked receptor.” Perhaps Applicant intends that there is a second unrecited linker bound to the antibody, wherein the molecule binds to the unrecited linker (or if the enzyme is clarified to be the element that binds to the antibody, wherein the enzyme binds to the unrecited linker), and wherein the binding site of the antibody-molecule binding or antibody-enzyme binding is not the binding site (on the Antibody) specific to the neurotoxin binding site. The recitations, as instantly claimed, render the claim unclear. 

Claim 1 recites the limitations “a nanogold coated molecule” and “a carbon-black coated molecule” in lines 12 and 15 respectively.  As recited, it would appear that Applicant intends that the molecule (of line 12) is a molecule coated with nanogold, and that the molecule (of line 15) is a molecule coated with carbon-black, as the terminology a “nanogold coated molecule” would refer to the coating being nanogold. Similarly to the terminology, for example, of a chocolate coated strawberry, would refer to the coating being made of chocolate. It is noted that “Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In the instant case, the terminology recited “a nanogold coated molecule” and “a carbon-black coated molecule” in claim 1 (as used by the claim as recited), would mean a molecule coated with gold or carbon-black. Although Applicant may be his/her own lexicographer, the instant Specification does not further clarify the terminology as to whether Applicant intends that a molecule is coated with nanogold, or if perhaps Applicant intends instead that the structural component is a nanogold particle which is “coated” or functionalized with multiple molecules, and if so, which molecules (see for example Specification [0074] - nanogold coated macromolecule which bind to a tagged ligand; [0057]- nanogold coated ligands; [0060], [0126], [0127], [0086]). Although the instant disclosures have been considered, the examiner was not able to find further clarification or definition of the recited terminology. The recited terms are indefinite because the specification does not clearly redefine the terms. In addition, the terms “nanogold coated molecule” and “carbon-black coated molecule” are not established terms in the literature or in the prior art, therefore making it unclear which of the two (or other) configurations Applicant intends to claim, a molecule coated with gold (gold coated molecule as recited), or a gold particle functionalized with multiple molecules. As recited, the intended structural component of the conjugate is unclear. 

Claim 1 recites the limitation "a conjugate comprising a fluorescent molecule that binds to the tagged ligand" in lines 18-19. It is unclear how a conjugate is comprised of a single molecule. As defined in the instant specification “when the ligand is tagged with a fluorescent dye there is no need of a conjugate molecule. The detection of the complex ligand-receptor is made directly by fluorescence.” ([0061]). The recitation of a “conjugate comprising a fluorescent molecule” would appear to be missing additional components of the conjugate, as a conjugate refers to more than one molecule. Furthermore, a clarification of the intended binding sequence is likewise missing from the recitations, as it is unclear whether the fluorescent molecule binds to the tag or to the ligand, in addition the specification discloses that there is no need for a conjugate molecule, which further supports the unclearness of the instant recitations. 
Claims 2-5, 8-12 and 31 are rejected as they are dependent from claim 1.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 31, recites “wherein the fragmented and isolated cell membranes are attached by filtration”, it is noted that the recitations are drawn to process steps that do not further limit the structural limitations of the claimed device. In particular, as is noted in MPEP  § 2113 “PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS. Hence, as claim 31 does not recite any further limitations on the structure of claim 1, from which it depends, it is improperly dependent. Furthermore, as the instant recitations of the product by process claims do not provide a structural limitation, the recitations do not have an effect of further limiting the claim.

Claim Interpretation
Claim 1 recites the limitation "a zone for depositing the sample" and “a zone comprising: a conjugate…” in lines 4-5. These recitations may raise issues of clarity as both “a zone” of line 4 and “a zone” of line 5 recite “a zone” without further recited distinction, in particular for subsequent possible dependent claim recitations which may refer to either “zone.” For the interpretation of the instant claim recitations, each zone will be interpreted as a separate and distinct zone, --a first zone for depositing the sample-- and --a second zone comprising: a conjugate…-- 
Claim 1 - In the interpretation of the claims the recitations of “nanogold coated molecule” and “carbon-black coated molecule” will be interpreted to comprise functionalized colloidal gold, and functionalized colloidal carbon, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 8-12, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (Lateral Flow Immunoassay” Humana Press, a part of Springer Science Business Media, LLC 2009, ISBN: 978-1-58829-908-6 e-ISBN: 978-1-59745-240-3 DOI 10.1007/978-1-59745-240-3) in view of Araoz et al. (US 20130303405 A1).

Regarding claims 1, and 8-10, Wong teaches:
lateral-flow devices for detecting analytes in samples (e.g. preface), where analytes comprise mycotoxin (e.g. Pg. 23, 3rd ¶) and toxin detection in samples (e.g. Pg. 36, 1st ¶), for example toxins in food samples (e.g. Pg. 39, section 2.2.4) (i.e. An in-vitro device for detecting neurotoxins);
that the lateral flow devices comprise a zone or region where sample is added (i.e. - a zone for depositing the sample) (e.g. Pg. 3 - Fig. 1.1, Sample pad; Pg. 4 - Fig. 1.2b, sample analyte addition region in red).
Wong also teaches: that the lateral flow assays comprise a conjugate pad (i.e. a zone comprising: a conjugate) (e.g. Pg. 3, Fig. 1.1 conjugate pad); and that “labels or markers for lateral flow immunoassays” are utilized in for example the conjugate zone (where the marker or label is located) and that “Simple conjugation chemistries are available so that biologicals and chemicals can be conjugated without loss of chemical and biological integrity and activity” (Pg. 75, 2nd 3rd ¶s). Wong teaches that the conjugate pad is where a conjugate comprising a label or tag, for example a conjugated particle, has been immobilized and that “For example, a particle or tag may comprise colloidal gold, or a colored, fluorescent, or paramagnetic monodisperse latex particle.  This particle has been conjugated to one of the specific biological components of the assay, either antigen or antibody depending on the assay format” (Pg. 3). These teachings of a conjugated label which is part of the conjugate zone, read on the recitations of “a conjugate comprising a (label).”
Wong et al. teaches various labels or tags that form part of the conjugate, and that conjugated labels comprise: 
colloidal carbon, and that “Some of the advantages of colloidal carbon include its good stability and high color contrast on a membrane. It is fairly easy to conjugate and economical” (Pg. 77, 2nd 3rd ¶s);
Colloidal gold, and that “The label is very stable in liquid or dried form and is non-bleaching after staining on membranes. In addition, colloidal gold in unconjugated forms (which are ready for labeling) and conjugated forms (conjugated with biologicals) are now readily available from many commercial sources” (Pg. 78, 1st ¶);
fluorescent probes which may form part of the conjugate (Pg. 83 last ¶ - Pg. 85 1st ¶);
Enzyme labels (Pg. 88, section 5.9). 
These teachings of Wong et al. which comprise that conjugate zones comprise labels capable of binding to the target molecule on the test and/or control region (i.e. a conjugate comprising a label which binds to a receptor), where conjugated labels comprise Fluorescent probes (i.e. fluorescent molecule), read on the recitations of “a zone comprising: a conjugate ….” (lines 5-20) wherein the recited conjugates are recited in the alternative, and where the recitation of “a conjugate comprising a fluorescent molecule” is met by the teachings because the recitations of lines 5-20 require at least one of the conjugates recited, since the fluorescent molecule is one of the conjugates recited, the teachings of Wong et al. read on the claim. 
Notwithstanding the above, however, Wong et al. also teaches that conjugates in a conjugate pad of a lateral flow assay may comprise the other recited labels, since Wong teaches that conjugated labels comprise: enzyme labels, colloidal gold, and colloidal carbon. In the interpretation of the claims the recitations of “nanogold coated molecule” and “carbon-black coated molecule” will be interpreted to comprise functionalized colloidal gold, and functionalized colloidal carbon, respectively. 
With respect to the recitations:
“which binds to a tagged ligand of the ion-channel-linked receptor, and/or a voltage gated ion-channel” 
“which binds to an antibody directed against the neurotoxin binding site of the ionchannel-linked receptor and/or of the voltage gated ion-channel”
“which binds to the tagged ligand of the ion-channel-linked receptor, and/or the voltage gated ion-channel”
“which binds to the tagged ligand of an ion-channel-linked receptor, and/or the voltage gated ion-channel”
“that binds to the tagged ligand of an ion-channel-linked receptor and/or the voltage gated ion-channel”
(of lines 5-20), it is noted that the recitations are drawn to the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case, although Wong et al. do not specifically employ the terminology of the intended use recitations, since the reference teaches a device which meets the structural limitations of the instant claims, for example Wong teaches that the conjugate region comprises a fluorescent molecule that binds to a target molecule, therefore the taught fluorescent probe would be capable of “binding a tagged ligand.” Therefore, the device taught would necessarily be capable of being used in the manner recited in the instant claims. If the prior art structure is capable of performing the intended use, then it meets the claim.

Wong et al. further teaches that the lateral flow assays comprise a test zone and a control zone (i.e. a visualizing zone) (e.g. Pg. 3, Fig. 1.1 – test line, control line) (i.e. a test zone) (i.e. a control zone), and a wicking pad (i.e. an absorption zone) (e.g. Pg. 3, Fig. 1.1 – wick).
Wong further teaches that “Competitive formats are typically used when testing for small molecules” and that “In this format, a positive result is indicated by the absence of a test line on the reaction matrix. A control line should still form, irrespective of the result on the test line.” (Pg. 5, 1st ¶). For example, in Fig. 1.2 b (Pg. 4) Wong et al. teaches that in competitive format, the sample analyte is added to the sample addition zone (left arrow in red region), and the sample passes through the conjugate zone, there the conjugate may comprise a conjugated label (red dot) bound to a binding partner, wherein the binding partner is specific and binds to the immobilized corresponding binding receptor on the test zone in the absence of analyte (i.e. conjugate region comprises a conjugated label, label which is conjugated to a molecule, wherein the molecule binds to the receptor immobilized on the test region) (i.e. a test zone comprising a receptor fixed on a test surface); that in the control region the immobilized receptor of the control region binds the conjugated label, label which is conjugated to a molecule that binds and is specific for the immobilized receptor of the control region (i.e. a control zone comprising a receptor bound with the labeled (tagged) ligand of the receptor, said receptor being fixed on the test surface). 
Wong et al. also teaches that “It has been known for many years that glass fiber can work effectively as a blood separator. Red cells are attracted to the surface of the glass fiber and become trapped within the depth of the matrix.” (Pg. 119, last ¶).

Although Wong et al. teach an immobilized receptor fixed on a test surface at the test site, and a control site comprising an immobilized receptor bound to its tagged ligand, where the receptor is fixed on the test surface, Wong et al. does not explicitly teach that the receptor comprises fragmented and isolated cell membranes comprising an ion-channel-linked receptor at a test site, or at a control site.

However, Araoz, teaches immunoassay devices and methods of monitoring (i.e. detecting) neurotoxins (e.g. abstract, [0019], [0068], [0069],[0080], [0106]-[0214], and claims 1-16) (i.e. An in-vitro device for detecting neurotoxins or ligands of an ion-channel-linked receptor, and/or a voltage gated ion-channel in a sample). 
In particular Araoz teaches:
an analysis device comprising Torpedo membrane fragments immobilized at a surface of the device (e.g. [0019]) and that “The Torpedo electrocyte membranes are membranes comprising nicotinic acetylcholine receptors (nAChRs)” ([0034]) (i.e. an ion channel linked receptor, as in claim 1) (i.e. a nicotinic acetylcholine receptor, as in claim 8) (i.e. an electrocyte cell membrane, as in claim 9) (i.e. the ion-channel linked receptor is nicotinic acetylcholine receptor and the cell membrane is Torpedo electrocyte cell membrane, as in claim 10);
Araoz further teaches that the ligand binding reaction of the device is competitive binding comprising a tagged ligand at a test zone comprising fragmented and isolated cell membranes comprising an ion-channel-linked receptors on a test surface, and said receptors on a control zone “FIG. 4 represents the competitive inhibition of the biotin-α-BgTx binding with the Torpedo nAChR by phycotoxins bearing cyclized imines and control and contaminated seafood extracts.” ([0088]). This teaching reads on a tagged ligand since for example the biotin-α-BgTx refers to biotin as a tag and α-BgTx as the ligand (i.e. tagged ligand) that binds the Torpedo nAChR Receptor (i.e. binds to an ion-channel-linked receptor). For example, Araoz teaches that a plate surface “was coated with 100 μl per well of Torpedo electrocyte membranes” ([0106]) (i.e. a test zone comprising fragmented and isolated cell membranes comprising an ion-channel-linked receptor). Araoz further teaches that in the competitive ligand binding reaction, the reaction comprises:
 Biotin- α -BgTx Displacement: “Without removing the toxins and/or the extracts” “biotin-α-BgTx was added” to the test zone ([0114]); 
Streptavidin-Biotin Reaction “peroxidase-coupled streptavidin” was added ([0116]) (i.e. an enzyme coupled to a molecule which binds to a tagged ligand of the ion-channel-linked receptor), the streptavidin reads on the “molecule” coupled to the enzyme, and since streptavidin binds to biotin, the peroxidase- coupled streptavidin which is capable of binding to the biotin-α-BgTx (i.e. tagged ligand), where the α-BgTx is a ligand for the receptor, these teachings read on “an enzyme coupled to a molecule which binds to a tagged ligand of the ion-channel-linked receptor” (as in claim 1).
Araoz further teaches that the reaction further undergoes Colorimetric Detection
 “The excess streptavidin-peroxidase was removed” “peroxidase substrate” was added to each well, and a subsequent “suitable color developed” ([0118]). 

Araoz also teaches that: “The nonradioactive test for ligand-receptor binding displacement” “is a functional method based on the mechanism of action of competitive nAChR ligands. This method makes it possible to detect competitive nAChR agonists and antagonists with great sensitivity.” ([0129]); and that “As demonstrated in this example, the use of the device obtained by the method of the invention makes it possible to detect the interaction between nAChRs and competitive ligands directly on methanolic extracts of seafood and aqueous extracts of cyanobacterial filaments. In addition, the devices of the present invention” “could be transported and distributed by mail in order to be used in other countries/continents for the detection of competitive nAChR ligands.” ([0161]). Araoz further teaches that “According to the invention, the device may be any device known to those skilled in the art for attaching biological molecules” ([0048]) and that “The present invention advantageously makes it possible to increase the efficiency of coating of Torpedo membrane fragments on surfaces, for example microplates and/or strips” ([0071])

Araoz further teaches that the device comprises test zones and control zones in, for example, the Screening of Nicotinic Acetylcholine Receptor Competitive Ligands/Toxins, “A control zone being tested for the assay, for example testing of “seven extracts of environmental cyanobacteria tested in triplicate”, “in addition to the negative controls (control plate, 3 wells), and 100% signal (6 wells) and 100% inhibition (BgTx, 3 wells) controls, were tested” ([0163]) (i.e. a control zone comprising fragmented and isolated cell membranes comprising an ion-channel-linked receptor bound with the tagged ligand of the ion-channel-linked receptor, said ion-channel linked receptor being fixed on the test surface).
Araoz et al. also teaches that “As demonstrated in this example, the use of the device obtained by means of the method of the invention makes it possible, for example, to capture cyclized imines which can then be eluted, for example with methanol. The use of the device obtained by means of the method of the invention therefore advantageously makes it possible to facilitate the isolation/characterization of nAChR ligands. In particular, it advantageously makes it possible to facilitate the isolation/physicochemical characterization of an nAChR agonist/antagonist, which is for example competitive. Thus, this device can also advantageously be used in programs for searching for new toxins.” ([0214])

Therefore, it would have been prima facie obvious to one of ordinary skill at the time of the invention, to combine a lateral flow assay comprising an immobilized receptor fixed on a test surface at the test site, and a control site comprising an immobilized receptor bound to its tagged ligand, where the receptor is fixed on the test surface, as taught by Wong et al., with a receptor that comprises fragmented and isolated cell membranes comprising an ion-channel-linked receptor at a test site, or at a control site, in order to assay for neurotoxins by testing a ion-channel-linked receptor on a membrane fragment as the receptor. One of ordinary skill in the art would have been motivated to have a receptor that comprises fragmented and isolated cell membranes comprising an ion-channel-linked receptor at a test site, or at a control site, because Araoz teaches that advantages of assaying the receptor in the fragmented membrane through the competitive binding comprise: that “The nonradioactive test for ligand-receptor binding displacement” “is a functional method based on the mechanism of action of competitive nAChR ligands. This method makes it possible to detect competitive nAChR agonists and antagonists with great sensitivity.” ([0129]); and that “As demonstrated in this example, the use of the device obtained by the method of the invention makes it possible to detect the interaction between nAChRs and competitive ligands directly on methanolic extracts of seafood and aqueous extracts of cyanobacterial filaments. In addition, the devices of the present invention” “could be transported and distributed by mail in order to be used in other countries/continents for the detection of competitive nAChR ligands.” ([0161]); and that “According to the invention, the device may be any device known to those skilled in the art for attaching biological molecules” ([0048]).  
One of ordinary skill in the art would have had a reasonable expectation of success, in combining the teachings as noted above, because Araoz teaches that  “According to the invention, the device may be any device known to those skilled in the art for attaching biological molecules” ([0048]) and that “The present invention advantageously makes it possible to increase the efficiency of coating of Torpedo membrane fragments on surfaces, for example microplates and/or strips” ([0071]), and because Araoz and Wong both teach assays through competitive binding interactions, for example Wong teaches that “Competitive formats are typically used when testing for small molecules” (Pg. 5, 1st ¶), as does Araoz “The use of the device obtained by means of the method of the invention therefore advantageously makes it possible to facilitate the isolation/characterization of nAChR ligands. In particular, it advantageously makes it possible to facilitate the isolation/physicochemical characterization of an nAChR agonist/antagonist, which is for example competitive. Thus, this device can also advantageously be used in programs for searching for new toxins.” ([0214]).

Regarding claim 2, Wong et al. teach that the reagent pad may be glass fiber: “For example, a change from a cellulose-based pad to a glass fiber–based pad may
significantly improve the performance of the test strip” (e.g. Pg. 56 4th ¶). Wong further teaches that “FUSION 5 is a glass fiber–based material that contains a plastic binder to increase mechanical strength and to maintain the physical properties such as hydrophilicity and wicking speed during storage. FUSION 5 is unique as it can work as any part of a lateral flow system. It can function as a blood separator, a sample pad, a conjugate release material, a reaction substrate or an absorbent pad. It can also function in any combination or all of those parts at the same time.” (Pg. 116 2nd ¶). In other words, Wong teaches that the lateral flow assays may comprise a glass fiber material in the reaction substrate pad (i.e. the test surface is a glass fiber support). 

Regarding claim 3, Wong et al. teach that the sample pad overlaps the conjugate pad (e.g. Pg. 3, Fig. 1.1) and the conjugate pad overlaps the pad which comprises the test line and control line (i.e. visualizing zone), which overlaps with the wick (i.e. the  zone for depositing the sample and the zone comprising the conjugate overlap at one of their ends, the other end of zone comprising a conjugate overlaps with one end of the visualizing zone, and the absorption zone overlaps with the other end of the visualizing zone).

Regarding claim 4, Wong et al. teaches that “the pore size” of lateral flow assays comprise “the range of 1–10 µm” (Pg. 60, 2nd ¶, last line) (i.e. pores with a diameter from 1 μm to 1.6 μm). Wong also teaches that “Since the functionality of the test depends directly on liquid flow, it is important to understand how to optimize flow within the strip.” (Pg. 103, 2nd ¶).

Regarding claim 5, Wong et al. also teaches membrane thicknesses, and that “It must also be recognized that membrane manufacturers supply membrane within different ranges” and for example “membranes can be as thin as 100 mm and as thick as 150 mm.” (Pg. 100, 2nd ¶) (i.e. thickness from 0.10 to 0.5 mm). 
Although the references teach glass fiber supports, and membranes with pores with a diameter from 1 μm to 1.6 μm (claim 4); and a thickness from 0.10 to 0.5 mm (claim 5), the references differ from the instant invention in that they do not explicitly teach that the glass fiber comprises pores with a diameter from 1 μm to 1.6 μm (claim 4); and a thickness from 0.10 to 0.5 mm (claim 5).
However, Wong teaches that optimization of parameters of membranes are required in order to optimize flow and functionality of the device, for example Wong also teaches that “Since the functionality of the test depends directly on liquid flow, it is important to understand how to optimize flow within the strip.” (Pg. 103, 2nd ¶). 

It would have been obvious to optimize the pore size and thickness of the glass fiber membrane in order to arrive at the dimensions of pores with a diameter from 1 μm to 1.6 μm (claim 4); and a thickness from 0.10 to 0.5 mm (claim 5), in order to have a high performing assay. Routine optimization of the membrane parameters as taught by Wong et al. where the functionality of the test depends directly on liquid flow, would have led to the claimed pore size and thickness ranges because Wong et al. teaches it is important to understand how to optimize flow within the strip” (Pg. 103, 2nd ¶), and that flow depends on both pore size and thickness (Pg. 100 - the volume of liquid required to saturate a given area of membrane is determined by the pore volume, which in turn is determined by the thickness of the membrane; Pg. 103 - The flow properties of the membrane related to pore size and surfactant have been discussed previously; other aspects of the flow comprise flow through the other porous materials and the test strip as a whole. Depending on the test design, the ability of the strip to allow particle flow has to be considered). There would have been a reasonable expectation of success, in arriving at the pore size and membrane thickness, because these are basic parameters of the lateral flow membrane which are known to be optimized depending on the application of the assay, and because the size ranges are known to be used in other membranes of the device, and because they would provide an effective assay when performing the recited reactions with the recited components. 
 [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted).
There is a motivation to optimize result- -effective variables (MPEP 2144.05).
Absent evidence of criticality for the claimed diluted concentrations, it would have been obvious to arrive at dimensions as claimed out of the course of routine optimization, by optimizing within conditions taught by the prior art in order to effectively perform a lateral flow assay, as per the reference teachings, so that appropriate analysis of the sample may be made in order to identify neurotoxins with a receptor being part of immobilized fragmented cell membranes.
 Moreover, a change is size is considered to be obvious, as it would be routine to optimize size.  See MPEP § 2144.04.  

Regarding claims 11 and 12, Araoz teaches “In this case, the method of the invention comprises step d) of fixing the membranes using stock solutions.”  ([0054]); “According to the invention, the stock solutions may be aliquoted beforehand; for example, they may be solutions having a volume of from 10 μl to 1 ml, for example from 100 μl to 500 μl and preferably of 500 μl.” ([0055]). 
Araoz teaches for example that a plate surface “was coated with 100 μl per well of Torpedo electrocyte membranes, the total protein concentration of which was 13.5 μg/ml in TBS coating buffer (150 mM NaCl, 50 mM Tris-HCl, pH 7.5, i.e. 1.35 μg of protein per well” ([0106], also [0140]). This teaching reads on the recitation that a “surface of the test zone comprise a quantity of fragmented and isolated cell membranes from 10 to 500 μg of fragmented and isolated cell membranes” as in claim 11. 
	Araoz also teaches that “100 μl from the “TOXIN/EXTRACTS PLATE” containing toxin standards, samples, extracts, synthetic products or negative and positive controls, are sampled and introduced into the Torpedo -MicroReceptor Plate placed in the pipetting zone” ([0173]), which would comprise that the control zones would also comprise the same quantity of “fragmented and isolated cell membranes” as disclosed in the test zone (i.e. the surface of the control zone comprise a quantity of fragmented and isolated Torpedo electrocyte membranes associated with a tagged ligand of the nicotinic acetylcholine receptor from 10 to 500 μg of fragmented and isolated Torpedo electrocyte membranes, as in claim 12).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention, to modify the assay as taught by Wong and Araoz, by having the surface of the test zone comprise a quantity of fragmented and isolated cell membranes from 10 to 500 μg of fragmented and isolated cell membranes (claim 11), and the surface of the control zone comprise a quantity of fragmented and isolated Torpedo electrocyte membranes associated with a tagged ligand of the nicotinic acetylcholine receptor from 10 to 500 μg of fragmented and isolated Torpedo electrocyte membranes (claim 12), as taught by Araoz, in order to have a lateral flow device with quantified amounts of receptor at the test and control sites. One would have been motivated to combine the teachings as above, in order to have a defined and effective quantity of receptor at the test and control sites so that the assay performs optimally, with a reasonable expectation of success, because both Wong and Araoz teach that it is known in the art to define, quantify, and apply the designed amount of binding component onto the separate regions of the lateral flow device, as for example on the test and control zones. 

Regarding claim 31, with respect to the recitation “wherein the fragmented and isolated cell membranes are attached by filtration.”, it is noted that the recitations are drawn to process steps that do not further limit the structural limitations of the claimed device. In particular, as is noted in MPEP § 2113 “PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) ”
In the instant case, the fragmented and isolated cell membranes are attached to the test and control sites, as discussed supra, as taught by Wong et al. and Araoz et al. Since the recited structural limitations of the claim are taught by the prior art, the teachings read on the claim. 


Response to Arguments
Applicant arguments filed 11/30/2021 have been considered but are not found persuasive.  

Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 (reply, Pgs. 9-16), and the associated Affidavit, have been considered but are moot as the current rejection provides new grounds of rejection as discussed supra.

The declaration under 37 CFR 1.132 filed 11/20/2021 is insufficient to overcome the rejection of claims 1-5, 8-12 and 31 based upon Araoz et al. (US 20130303405 A1) as set forth in the last Office action because:  
The declaration presents that “The microplate receptor-binding assay in Araoz '405 was developed to detect neurotoxins acting on nicotinic acetylcholine receptors. The lateral flow test of the present application is intended to detect neurotoxins acting on nicotinic acetylcholine receptors in the field.” and that “The microplate receptor binding assay of Araoz '405 does not compare the lateral flow test of the present application because it is a high throughput format, it is time- consuming and requires laboratory conditions as well as technical staff to perform the assay. On the contrary, the lateral flow test is fast and it is intended to be used in the field by end-users without technical formation” (Pg. 2, ¶s 2-3).
This is not found persuasive because making a device portable are not sufficient grounds for patentability, similarly the intended use of the device (as being portable in this case) does not define patentability, and furthermore neither of these limitations (of portability) are currently recited in the claims. Nonetheless, Applicant is respectfully reminded that the fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise older device, see MPEP § 2144.04. 
In addition, the instant claims are drawn to a product, and the product claims and limitations are met by the prior art as discussed supra. in particular, Wong teaches lateral-flow devices for detecting analytes in samples (e.g. preface), where analytes comprise mycotoxin (e.g. Pg. 23, 3rd ¶) and toxin detection in samples (e.g. Pg. 36, 1st ¶), for example toxins in food samples (e.g. Pg. 39, section 2.2.4) (i.e. An in-vitro device for detecting neurotoxins) (e.g. Pg. 3 - Fig. 1.1, Sample pad; Pg. 4 - Fig. 1.2b, sample analyte addition region in red), which nonetheless read on an (unrecited) portable device. 
Arguments are further not found persuasive because the teachings of Araoz et al. are not relied upon for a teaching of an (unrecited) portable device, rather the teaching of a lateral flow assay are taught as discussed supra. 

It is also presented that “the microplate format to a strip format is not obvious even for a skilled individual since the conditions for the lateral flow test according to the present invention were not in place. Both, the microplate binding assay Araoz '405 and the lateral flow test of the present application are based on the use of Torpedo-electrocyte membranes rich in nicotinic acetylcholine receptors” (Pg. 4, last ¶)
This is not found persuasive because the references are both in the same field of analyte assays with specific binding receptors, on a flow surface. Furthermore it is well known in the art to perform assays for analyte detection on both platforms, microplates as well as lateral flow assays, as taught by the prior art (e.g. as in the present rejection), with transferability of the binding components from a microplate to a lateral flow format. Furthermore, in the current rejection, the microplate format is not modified to a lateral flow format. 
It is further presented that “5. It is not obvious to use the teaching of Araoz '405 in a lateral flow test because microplate assays and lateral flow tests are drastically different techniques. On the one hand, the support must be able to obey the capillarity principle. The sample is deposited in the sample pad and the whole migrate towards the absorbent pad by capillarity. It is of capital importance that the support does not retain the ligands and macromolecules necessary for interacting with the receptor and for revealing the presence of a given neurotoxin.” and that “On the other hand, the support must be able to immobilize membranes fragments on the test line.”(Pg. 5, last ¶).This is not found persuasive because, as noted by Applicant, “the support must be able to obey the capillarity principle. The sample is deposited in the sample pad and the whole migrate towards the absorbent pad by capillarity.” which is precisely what the prior art teaches, in particular Wong et al. who teach lateral flow assays also teach that the support comprises capillary flow (i.e, obeys the capillarity principle), and that the sample is deposited in the sample pad and the whole migrate towards the absorbent pad by capillarity.  With respect to “It is of capital importance that the support does not retain the ligands and macromolecules necessary for interacting with the receptor and for revealing the presence of a given neurotoxin,” Wong teaches that the ligands that react wih the immobilized receptors reach the detection zone, thereby they flow by capillary flow to the detection zone, where they bind the immobilized receptors, which is consonant with Applicants observations that the device allow that the support does not retain the ligands and macromolecules necessary for interacting with the receptor. Furthermore, the arguments  include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  
With respect to the support being able to “immobilize membranes fragments on the test line,” it is noted that the taught devices comprise all of the structural elements recited in the claims. It is noted that the if the argument were drawn to the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case, although Wong et al. and Araoz et al. do not specifically employ the terminology of the intended use argument, since the references teach a device which meets the structural limitations of the instant claims, for example Wong teaches that the device comprises a membrane, therefore the taught lateral flow membrane would be capable of supporting a membrane comprising receptors. Therefore, the device taught would necessarily be capable of being used in the manner argued. If the prior art structure is capable of performing the intended use, then it meets the claim.

Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success, in combining the teachings as noted above, because Araoz teaches that  “According to the invention, the device may be any device known to those skilled in the art for attaching biological molecules” ([0048]) and that “The present invention advantageously makes it possible to increase the efficiency of coating of Torpedo membrane fragments on surfaces, for example microplates and/or strips” ([0071]), and because Araoz and Wong both teach assays through competitive binding interactions, for example Wong teaches that “Competitive formats are typically used when testing for small molecules” (Pg. 5, 1st ¶), as does Araoz “The use of the device obtained by means of the method of the invention therefore advantageously makes it possible to facilitate the isolation/characterization of nAChR ligands. In particular, it advantageously makes it possible to facilitate the isolation/physicochemical characterization of an nAChR agonist/antagonist, which is for example competitive. Thus, this device can also advantageously be used in programs for searching for new toxins.” ([0214]).

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Applicant’s arguments with respect to the rejections under 35 U.S.C.103 (reply,
Pgs. 9-11), with respect to Araoz et al., have been considered but are not found persuasive.
Applicants arguments with respect to Araoz et al. are reflective of the declaration under 37 CFR 1.132 filed 11/20/2021, which as previously discussed are insufficient to overcome the rejection of the instant claims. See discussion above, and rejection supra. 


Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alfonssi et al. (“Lateral-flow immunoassays for mycotoxins and phycotoxins” Anal Bioanal Chem (2013) 405:467–480 DOI 10.1007/s00216-012-6033-4) in view of Castro (US 20080311597).
Competitive lateral-flow immunoassays for mycotoxins and phycotoxins
Because mycotoxins and phycotoxins are low-molecular-mass compounds, immunoassays in a competitive format should be used to measure them. The same principles and reagents as in microwell-type immunoassays could be applied, except that separation of bound and unbound antibody sites is achieved by means of lateral flow on a suitable support (the membrane). A liquid flow transports immunoreagents along the membrane where they encounter their counterparts and immunoreactions occur in a spatially confined zone of the membrane itself. With few exceptions, the indirect competitive format (in which the antigen is coated on the membrane and the antibody is labelled, Fig. 1) is strongly preferred to the direct format (in which the antigen is labelled and the antibody is coated on the membrane, Fig. 2), although no experimental data support the first approach over the second. On the contrary, when the two formats have been compared, sometimes the direct format was preferred, sometimes the indirect format [15, 16]. The principles of the indirect competitive immunochromatographic assay have been widely described and are shown schematically in Fig. 1. Briefly, a labelled specific antibody is suspended in a liquid sample and flows through the membrane where it first encounters the coated antigen (test line, T-line). In the absence of the target compound in the sample (negative sample, Fig. 1a), labelled antibodies bind to the coated antigen and are focused on the T-line, so that a visible (detectable) line is formed. When the target is present in the sample above the lower detectable concentration (positive sample, Fig. 1b), labelled antibody sites are satu-rated and cannot bind to the coated antigen, resulting in a non-visible (undetectable) T-line. Usually, a second control line (C-line) follows and is constituted by secondary anti-species antibodies which capture any excess of specific antibodies. The appearance of a C-line can be regarded simply as confirmation of the correct development of the assay


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELA E. FUENTES whose telephone number is (571) 270-1008.  The examiner can normally be reached on Monday Thursday 10:00 a.m. - 5:00 p.m.  EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEF/
Examiner, Art Unit 1641

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631